Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 4/29/2022. Claims 1 – 14 are pending in this application.

Information Disclosure Statement
The information disclosure statement filed 4/29/2022 is acknowledged by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 depends upon itself. For this office action examiner is interpreting the claim to depend upon claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 7, 9 – 10, 12 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Publication to Heim et al. (WO 2008/083325).
Regarding claim 1, the WIPO document discloses, a positioner drive for controlling a valve positioner (Fig. 30A) with pneumatic output (262), wherein the positioner drive is configured to be mechanically coupled to a valve (274) of the valve positioner with pneumatic output for controlling the valve positioner with pneumatic output.
	Regarding claim 2, the WIPO document discloses, the positioner drive is configured to be mechanically coupled (by the screw 286) directly to a plunger of the valve of the valve positioner with pneumatic output (262).
	Regarding claim 3, the WIPO document discloses, the positioner drive is configured to be arranged within a housing (252 a b) of the valve positioner with pneumatic output (262).
	Regarding claim 4, the WIPO document discloses a dielectric-elastomer membrane (268).
	Regarding claim 5, the WIPO document discloses a compensation element (284) is configured to provide a negative rate force-displacement relationship.
	Regarding claim 6, the WIPO document discloses in another embodiment (Fig. 4, 6) compression springs as compensation element providing the negative rate force-displacement relationship.
	Regarding claim 7, examiner is interpreting the element 284 in figure 30A disclosed by the WIPO document to meet this limitation.
Regarding claims 9 and 10, the WIPO document discloses a positioner drive configured to control the valve positioner with pneumatic output (262), wherein the positioner drive positioner drive is mechanically coupled (by means of 286) to a valve (274) of the valve positioner with pneumatic output for controlling the valve positioner with pneumatic output.  
	Regarding claim 12, the WIPO document discloses a valve positioner with pneumatic output (262), comprising a compensation element (284) for compensation of forces originated from pneumatic pressure within the valve positioner with pneumatic output acting on a valve, wherein the compensation element (284) is configured to provide a negative rate force-displacement relationship.  
	Regarding claim 13, examiner is interpreting the element 284 disclosed by the WIPO document to be a convex spring.
	Regarding claim 14, the WIPO document discloses, the positioner drive is configured to be mechanically coupled (by the screw 286) directly to a plunger of the valve of the valve positioner with pneumatic output (262).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication to Heim et al. (WO 2008/083325) in view of US Patent Application Publication to Zarrabi et al. (2016/0230904).
	Regarding claim 5, the WIPO document discloses a compensation element to provide the negative rate force-displacement relationship but does not disclose the compensation element comprises a permanent magnet system.
	However, Zarrabi et al. teach a compensation element with a negative rate force-displacement relationship system comprising a permanent magnet system (516 a b). Therefore a person having ordinary skill in the art would adapt the permanent magnet system taught by Zarrabi et al. to vale disclosed by the WIPO document as a Simple substitution of one known element for another to obtain predictable results. The valve disclosed by the WIPO document and modified by the teaching of Zarrabi et al. will operate in the same manner as the valve disclosed by the WIPO document.
Claim 11 as far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication to Heim et al. (WO 2008/083325) in view of US Patent Application Publication to Westermann (2019/0032800).
	Regarding claim 5, as far as it is definite, WIPO document does not explicitly disclose multiple valve positioners. However, multiple valve positioners with 4/3 positioner system for a supply and exhaust system is well known in the art as taught by Westermann. Westermann teaches a 4/3 position system for a double action drive valve process valves [para. 54]. Therefore a person having ordinary skill in the art would adapt the valve positioner disclosed by the WIPO document in a 4/3 positioner system taught by Westermann in an application that requires a double action drive for process valve.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753